DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on February 3, 2022.
Claims 1-20 are pending in this action. Claims 1, 2, 12, and 15 have been amended. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses, a computer-implemented method/system for performing an action a physical object identified from a command. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The applicant’s arguments based on the amended claimed features are persuasive. 
Regarding close prior art of record, Shah et al. (US 2020/0302925) discloses, “an automated assistant to a given spoken utterance that has been acknowledged by two or more of the assistant devices. The dynamic regulations can be context-dependent and adapted over time in order that the automated assistant can accommodate assistant interaction preferences that may vary from user to user. For instance, a spoken utterance such as "stop," may be intended to affect different assistant actions based on a context in which the user provided the spoken utterance. The context can refer to a location of the user relative to other rooms in a home, a time of day (historical data), a 
However, the close prior art of record fails to teach or fairly suggest claimed combinations of features particularly, “identifying, via the processor, the target object from the plurality of different candidate objects based on historical associations of the term with specific ones of the candidate objects, recent interactions within a threshold amount of time with the different candidate objects, and a state of each of the candidate objects provided by one or more network devices.” Therefore, claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
(571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
March 16, 2022	

/ABUL K AZAD/Primary Examiner, Art Unit 2656